EXHIBIT 10.1

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated October 1, 2018, between
PENNS WOODS BANCORP, INC. (“Penns Woods”), a Pennsylvania business corporation,
JERSEY SHORE STATE BANK (“JSSB”), a Pennsylvania banking institution and wholly
owned subsidiary of Penns Woods (Penns Woods and JSSB are sometimes referred to
herein collectively as the “Employer”), and RICHARD A. GRAFMYRE, an adult
individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, Penns Woods, JSSB, and Executive are parties to an amended and restated
employment agreement, dated November 1, 2014 (the “Existing Employment
Agreement”); and

 

WHEREAS, Penns Woods, JSSB, and Executive desire to amend and restate the
Existing Employment Agreement as provided herein to, among other things, provide
for Executive’s continued services until and through his anticipated retirement
date.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.              Employment.  Penns Woods and JSSB hereby employ Executive, and
Executive hereby accepts employment with Penns Woods and JSSB (including its
wholly-owned subsidiary, the M Group, Inc. d/b/a the Comprehensive Financial
Group), on the terms and conditions set forth in this Agreement.

 

2.              Titles and Duties of Executive.

 

(a)  From the date of this Agreement through April 30, 2020, Executive shall be
employed as the Chief Executive Officer of Penns Woods and JSSB.  Executive
shall perform and discharge well and faithfully such management and
administrative duties as an executive officer of Penns Woods and JSSB as may be
assigned to him from time to time by the Board of Directors of Penns Woods (the
“Penns Woods Board”), the Board of Directors JSSB (the “JSSB Board”), the
Chairman of the Penns Woods Board, or the Chairman of the JSSB Board, as
applicable, and which are consistent with his positions as the Chief Executive
of Penns Woods and JSSB.  Executive shall report directly to the Penns Woods
Board and JSSB Board and the Chairman thereof.  From the date of this Agreement
through April 30, 2020, Executive shall devote his full time, attention and
energies to the business of the Employer; provided, however, that this
Section shall not be construed as preventing Executive from (a) investing his
personal assets in enterprises that do not compete with Penns Woods, JSSB or any
of their majority-owned subsidiaries (except as an investor owning less than 5%
of the stock of a publicly-owned company), or (b) being involved in any civic,
community or other activities with the prior approval of the Boards of Directors
of Penns Woods and JSSB.  Effective January 1, 2019, Executive shall also serve
as President of United Insurance Solutions, LLC (“UIS”), a subsidiary of PWOD;
the Penns Woods Board may at any time appoint any other person to serve as

 

1

--------------------------------------------------------------------------------


 

President of UIS, provided that any such appointment shall not otherwise affect
this Agreement, including the compensation and benefits payable to Executive
hereunder.

 

(b)  From May 1, 2020 through April 30, 2023, the Executive shall continue to be
employed as a senior executive officer of Penns Woods and JSSB, in such
positions and with such titles as may be designated by the Boards of Directors
of Penns Woods and JSSB.  During such period, Executive shall perform and
discharge well and faithfully such management and administrative duties as may
be assigned to him from time to time by the Penns Woods Board or the JSSB Board;
provided, however, that during such period, Executive shall be entitled to
twenty-seven (27) total days of paid time off per calendar year (pro rated for
any portion of a calendar year).  During such period, Executive shall work
thirty-two (32) hours per week.

 

(c)  During the Employment Period, Penns Woods and JSSB shall cause Executive to
be nominated to the Penns Woods Board, the JSSB Board, and the Board of
Directors of Luzerne Bank, respectively, and use its reasonable efforts to cause
Executive to be re-elected to Penns Woods Board, the JSSB Board, and the Board
of Directors of Luzerne Bank, respectively; provided that Executive meets all of
the necessary requirements for such appointment, nomination, and re-election. 
Executive shall not receive any remuneration whatsoever for his service as a
member of the Penns Woods Board and the JSSB Board.

 

3.              Term of Agreement.

 

(a)  This Agreement shall be for a period (the “Employment Period”) commencing
on October 1, 2018 and ending on April 30, 2023; provided, however, that,
commencing on May 1, 2023 and on each May 1 thereafter, the Employment Period
shall be automatically extended for one (1) additional year through the
following April 30; provided, however, that, on or after May 1, 2023, either
Executive or the Employer may terminate this Agreement and the Employment Period
upon ninety (90) days’ prior written notice to the other party.  Neither the
expiration of the Employment Period, nor the termination of this Agreement,
shall affect the enforceability of the provisions of Sections 7, 8 and 9.

 

(b)  Notwithstanding the provisions of Section 3(a), this Agreement shall
terminate automatically for Cause (as defined below) upon delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than 66% of the entire membership of the Board of Directors of Penns Woods
or the Board of Directors of JSSB (excluding the Executive) at a meeting of such
Board called and held for such purpose (after prior written notice (of at least
thirty (30) days) is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before such Board) finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described below, and specifying the particulars thereof in detail. As used in
this Agreement, “Cause” shall mean any of the following:

 

(i)  Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, a crime of falsehood, or a crime involving moral turpitude, or the
actual incarceration of Executive for a period of at least thirty (30) days;

 

2

--------------------------------------------------------------------------------


 

(ii)  Executive’s failure to follow the good faith lawful instructions of the
Board of Directors of Penns Woods or the Board of Directors of JSSB, following
his receipt of written notice of such instructions;

 

(iii)  Executive’s intentional failure to substantially perform his duties to,
or on behalf of, Penns Woods or JSSB, other than a failure resulting from
Executive’s incapacity because of disability;

 

(iv)  Executive’s intentional violation, in the reasonable good faith judgment
of the Board of Directors of Penns Woods or the Board of Directors of JSSB, of
(A) any material law, rule or regulation (other than traffic violations or
similar offenses), (B) any memorandum of understanding or cease and desist order
of a federal or state banking agency applicable to the Employer, (C) any code of
conduct or ethics applicable to officers or employees of Penns Woods or JSSB, or
(D) any material provision of this Agreement;

 

(v)  Executive’s breach of fiduciary duty, in connection with his employment
hereunder, which involves personal profit or which results in demonstrable
material injury to Penns Woods or JSSB; or

 

(vi)  Executive’s removal or prohibition from being an institution-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act or by the Pennsylvania
Department of Banking pursuant to state law.

 

If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination.

 

(c)  Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s voluntary termination
of employment (other than for Good Reason (as defined in Section 5(d)) or the
reasons set forth in Section 3(d)), retirement at Executive’s election, or
Executive’s death, and Executive’s rights under this Agreement shall cease as of
the date of such voluntary termination, retirement at Executive’s election, or
death; provided, however, that, if Executive dies after he delivers a Notice of
Termination (as defined in Section 5(d)), the provisions of Section 16(b) shall
apply.

 

(d)  Notwithstanding the provisions of Section 3(a), this Agreement shall
terminate automatically upon Executive’s disability and Executive’s rights under
this Agreement shall cease as of the date of such termination; provided,
however, that, if Executive becomes disabled after Executive delivers a Notice
of Termination, Executive shall be entitled to receive all of the compensation
and benefits provided for in, and for the term set forth in, Section 5 of this
Agreement.  For purposes of this Agreement, disability shall mean a disability
as determined pursuant to the Employer’s long-term disability plan, or if no
such plan exists, Executive’s incapacitation by accident, sickness, or otherwise
which renders Executive mentally or physically incapable of performing the
services required hereunder of Executive for a period of six (6) consecutive
months.

 

3

--------------------------------------------------------------------------------


 

(e)  Executive agrees that, in the event his employment under this Agreement
terminates for any reason, Executive shall concurrently resign as a director of
Penns Woods, JSSB, Luzerne Bank and any other affiliate of Penns Woods, if he is
then serving as a director of any of such entities.

 

(f)  In the event that Executive intends to voluntarily terminate his employment
at any time prior to a Change in Control (as defined in Section 5(e)), through
retirement or otherwise, Executive shall provide at least ninety (90) days’
prior written notice to the Employer.

 

4A.     Employment Period Compensation.

 

(a)  From the date of this Agreement through April 30, 2020, Executive shall be
entitled to the following compensation and benefits:

 

(i)  Salary.  Executive shall be paid a base salary at the rate of $825,000 per
year, payable at such times as salaries are paid to other executive officers of
the Employer.  The Board of Directors of Penns Woods or JSSB shall review
Executive’s base salary annually and may, from time to time, in its discretion
increase Executive’s base salary.  Any and all such increases in base salary
shall be deemed to constitute amendments to this subsection to reflect the
increased amounts, effective as of the dates established for such increases by
appropriate corporate action.

 

(ii)  Discretionary Bonus.  Executive shall be entitled to participate in an
equitable manner with other senior management employees of the Employer in such
annual or other periodic bonus programs (if any) as may be maintained from time
to time by the Employer for its executive officers.

 

(iii)  Vacation and Sick Leave.  Executive shall be entitled to such paid time
off as may be determined in accordance with the personnel policies of the
Employer from time to time in effect (currently thirty-four (34) days for
Executive).  If Executive is unable for any reason to take the total amount of
authorized paid time off during any calendar year during the Employment Period,
Executive will be paid for any such accrued unused paid time off within thirty
(30) days after the end of each calendar year.

 

(iv)  Employee Benefit Plans.  Executive shall be entitled to participate in and
receive the benefits of any pension or other retirement benefit plan, welfare
benefit plan or similar employee benefit plans or arrangements (including, but
not limited to, stock option plans, short-or long-term disability plans, life
insurance programs, and health insurance) made available from time to time to
employees of the Employer in accordance with the provisions of such plans.  The
base salary and any bonus payable to Executive under Section 4 shall be
considered covered compensation for purposes of such plans to the maximum extent
permitted by the terms of such plans.  Nothing paid to Executive under any plan
or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the amounts payable to Executive pursuant to
Section 4(a) hereof.

 

4

--------------------------------------------------------------------------------


 

(v)  Expense Reimbursement.  The Employer shall promptly reimburse Executive,
upon submission of appropriate documentation, for reasonable business expenses,
including travel and reasonable entertainment expenses, incurred by Executive in
accordance with the expense reimbursement policies of the Employer in effect
from time to time.

 

(vi)  Automobile.  The Employer shall provide Executive with a vehicle selected
by the Employer (which shall be owned or leased by the Employer) for the
Executive’s business and personal use.  The Employer will cover all repairs and
operating expenses of said vehicle, including the cost of liability insurance,
comprehensive and collision insurance.  Upon termination of Executive’s
employment hereunder for any reason, Executive shall either immediately return
the vehicle to the Employer or purchase the vehicle (or assume the lease) in
accordance with the Employer’s vehicle purchase policy.  Upon request by the
Employer, Executive shall submit to the Employer on a timely basis documentation
which defines the percentage of Executive’s use of the vehicle which was for
business purposes.

 

(vii)  Club Dues.  The Employer shall pay the initiation fees, assessments, and
dues for Executive and his spouse to be members of the Frosty Valley Resort and
the Westmoreland Club, and reimburse Executive for all ordinary, necessary, and
reasonable business-related expenses incurred by Executive on Employer business
at said clubs.  The Employer shall also pay or reimburse Executive for fees and
expenses related to Executive’s participation in such other civic or fraternal
organizations approved by the Chairman of the Board of Penns Woods.  As a
condition to receiving such reimbursements, Executive shall submit to the
Employer on a timely basis business expense reports in accordance with the
expense reimbursement policies of the Employer in effect from time to time.

 

(b)  From May 1, 2020 to April 30, 2023, Executive shall continue to receive the
compensation and benefits set forth in Section 4A(a) above, with the following
adjustments:  (i) the base salary set forth in Section 4A(a)(i) shall be reduced
to eighty percent (80%) of the amount of base salary in effect on April 30,
2020; (ii) any discretionary bonus to which Executive may be entitled shall take
into account Executive’s then existing work schedule; and (iii) Executive shall
be entitled to twenty-seven (27) total days of paid time off per year (pro rated
for any portion of a calendar year).

 

4B.  Consulting Period.  Upon expiration of the Employment Period, Executive
agrees to provide certain consulting services to Penns Woods and JSSB as an
independent contractor for a period of twelve (12) months from the end of the
Employment Period.  The consulting period will be renewed annually for a period
of twelve (12) months on each annual anniversary date of the consulting period
unless either party gives written notice of nonrenewal at least ninety (90) days
prior to the end of the then existing consulting period.  The parties presently
anticipate that the consulting services will encompass the following matters:
board operation and function; bank loan committee functions; continuing active
role with UIS; participation in Executive/Leadership Committees; marketing; and
employee training.  The consulting responsibilities, including time commitment
and compensation, will be mutually agreed and set forth in a separate consulting
agreement to be executed prior to the commencement of consulting services.

 

5

--------------------------------------------------------------------------------


 

5.              Rights in Event of Termination of Employment Following a Change
in Control.

 

(a)  Benefits.  If a Change in Control (as defined in Section 5(e)) shall occur
during the Employment Period and concurrently therewith or during a period of
twenty-four (24) months thereafter Executive’s employment hereunder is
terminated by the Employer without Cause (other than for the reasons set forth
in Section 3(d)) or by Executive with Good Reason, Executive shall be entitled
to receive a lump-sum cash payment, no later than thirty (30) days following the
date of such termination, in an amount equal to two (2) times the sum of
(i) Executive’s annual base salary then in effect (or immediately prior to any
reduction resulting in a termination for Good Reason) and (ii) the average of
the last three (3) annual bonuses paid by the Employer to Executive.  In
addition, during the twenty-four (24) month period following Executive’s
termination of employment that is subject to this Section 5(a), Executive shall
be permitted to continue participation in, and the Bank shall maintain the same
level of contribution for, Executive’s participation in the Bank’s
medical/health insurance in effect with respect to Executive during the one
(1) year period prior to his termination of employment, or, if the Bank is not
permitted to provide such benefits because Executive is no longer an employee or
as a result of any applicable legal requirement, Executive shall receive a
dollar amount, on or within thirty (30) days following the date of termination,
equal to the cost to Executive of obtaining such benefits (or substantially
similar benefits).

 

(b)  Limitation on Benefits.  Notwithstanding anything in this section or
elsewhere in this Agreement to the contrary, in the event the payments and
benefits payable hereunder to or on behalf of Executive (which the parties agree
will not include any portion of payments allocated to the non-competition and
non-solicitation provisions of Sections 7 and 9 that are classified as payments
of reasonable compensation for purposes of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”)), when added to all other amounts and
benefits payable to or on behalf of Executive, would result in the loss of a
deduction under Code Section 280G, or the imposition of an excise tax under Code
Section 4999, the amounts and benefits payable hereunder shall be reduced to
such extent as may be necessary to avoid such loss of deduction or imposition of
excise tax.  In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Code Section 409A and where two or more
economically equivalent amounts are subject to reduction, but payable at
different times, such amounts shall be reduced on a pro-rata basis.  All
calculations required to be made under this subsection will be made by Penns
Woods’ independent public accountants, subject to the right of Executive’s
professional advisors to review the same.  The parties recognize that the actual
implementation of the provisions of this subsection are complex and agree to
deal with each other in good faith to resolve any questions or disagreements
arising hereunder.

 

(c)  Exclusive Remedy.  The amounts payable pursuant to this Section 5 shall
constitute Executive’s sole and exclusive remedy in the event of the termination
of Executive’s employment in accordance with Section 5(a).

 

(d)  Good Reason Defined.  Executive shall be considered to have terminated
employment hereunder for “Good Reason” if such termination of employment occurs
on or within twenty-four (24) months after a Change in Control and is on account
of any of the following actions by the Employer without Executive’s express
written consent:

 

6

--------------------------------------------------------------------------------


 

(i)  A material diminution in Executive’s authority, duties or other terms or
conditions of employment as the same exist on the date of the Change in Control;

 

(ii)  Any reassignment of Executive to a location greater than 25 miles from the
location of his office on the date of the Change in Control, unless such new
location is closer to Executive’s primary residence than the location on the
date of the Change in Control;

 

(iii)  Any failure to pay Executive any amounts due and owing to him under
Section 4 of this Agreement, which constitutes a material breach by the Employer
of this Agreement;

 

(iv)  Any failure to provide Executive with any benefits enjoyed by Executive
under any of Penns Woods’ or JSSB’s retirement or pension, life insurance,
medical, health and accident, disability or other material employee plans in
which Executive participated at the time of the Change in Control or the taking
of any action that would materially reduce any of such benefits in effect at the
time of the Change in Control, except for any reductions in benefits or other
actions resulting from changes to or reductions in benefits applicable to
employees generally;

 

(v)  Any requirement that Executive travel in the performance of his duties on
behalf of Penns Woods or JSSB for a significantly greater period of time during
any year than was required of Executive during the year preceding the year in
which the Change in Control occurred, which results in a material negative
change to Executive in the employment relationship; or

 

(vi)  Any other material breach of this Agreement.

 

Notwithstanding the foregoing, a termination by Executive shall not be for Good
Reason, unless Executive shall have given the Employer at least ten
(10) business days written notice (a “Notice of Termination”) specifying the
grounds upon which Executive intends to terminate his employment hereunder for
Good Reason and such notice is received by the Employer within ninety (90) days
of the date the event of Good Reason occurred.  In addition, any action or
inaction by the Employer which is remedied within thirty (30) days following a
Notice of Termination shall not constitute Good Reason for termination hereunder
and shall render such Notice of Termination null and void.

 

(e)  Change in Control Defined.  As used in this Agreement, “Change in Control”
shall mean the occurrence of any one of the following:

 

(i)  (A) a merger, consolidation, or division involving Penns Woods or JSSB,
(B) a sale, exchange, transfer, or other disposition of substantially all of the
assets of Penns Woods or JSSB, or (C) a purchase by Penns Woods or JSSB of
substantially all of the assets of another entity, unless (x) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by 66-2/3% or more of the members of the Board of Directors
of Penns Woods who are not interested in the transaction and (y) a majority of
the members of the Board of Directors of the legal entity resulting from or
existing after any such

 

7

--------------------------------------------------------------------------------


 

transaction and of the Board of Directors of such entity’s parent corporation,
if any, are former members of the Board of Directors of Penns Woods or JSSB;

 

(ii)  a “person” or “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) of 25% or more
of the outstanding shares of common stock of Penns Woods;

 

(iii)  at any time during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of Penns Woods
cease to constitute a majority of such Board (unless the election or nomination
of each new director was approved by a vote of at least 51% of the directors who
were directors at the beginning of such period); or

 

(iv)  any other change in control similar in effect to any of the foregoing and
designated as a change in control by the Board of Directors of Penns Woods or
JSSB.

 

(f)  Notwithstanding the foregoing, to the extent the definition of “Change in
Control” as set forth in Section 5(e) does not amount to a “change in control
event” as defined under Treas. Reg. § 1.409A-3(i)(5), then the benefits set
forth in Section 5(a) shall be paid in equal increments over the time period
applicable to a termination under Section 6(a).

 

6.              Rights in Event of Termination of Employment absent a Change in
Control.

 

(a)  Benefits.  In the event that Executive’s employment is involuntarily
terminated by the Employer during the Employment Period without Cause (other
than by reason of Section 3(d)) absent a Change in Control, the Employer shall
continue to pay Executive’s then current annual base salary under
Section 4(a) for the greater of:  (i) the number of full months remaining in the
Employment Period as of the date of termination of employment or (ii) six
(6) months.  With respect to clause (i) of this Section, a final pro-rated
payment shall be made for any fraction of a month remaining in the Employment
Period as of the date of his termination of employment.  In addition, during the
period in which Executive is receiving continued payments of base salary in
accordance with the immediately preceding sentence, Executive shall be permitted
to continue participation in, and the Bank shall maintain the same level of
contribution for, Executive’s participation in the Bank’s medical/health
insurance in effect with respect to Executive during the one (1) year period
prior to his termination of employment, or, if the Bank is not permitted to
provide such benefits because Executive is no longer an employee or as a result
of any applicable legal requirement, Executive shall receive a dollar amount, on
or within thirty (30) days following the date of termination, equal to the cost
to Executive of obtaining such benefits (or substantially similar benefits).

 

(b)  Exclusive Remedy.  The amounts payable pursuant to this Section 6 shall
constitute Executive’s sole and exclusive remedy in the event of involuntary
termination of Executive’s employment by the Employer without Cause (other than
by reason of Section 3(d)) in the absence of a Change in Control.

 

8

--------------------------------------------------------------------------------


 

(c)  Limitation on Benefits.  Notwithstanding anything herein to the contrary,
to the extent the provisions of Code Section 280G become applicable to payments
or benefits to be provided under this Section 6, the provisions of
Section 5(b) shall apply to such payments or benefits.

 

7.              Covenant Not to Compete.

 

(a)  Executive hereby acknowledges and recognizes the highly competitive nature
of the business of Penns Woods and JSSB and accordingly agrees, in consideration
of this Agreement, including without limitation the term and other provisions
hereof, that, during and for the applicable period set forth in Section 7(c),
Executive shall not:

 

(i)  be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly-owned company) or
otherwise, in the banking or financial services business with an institution
headquartered within twenty-five (25) miles of 300 Market Street, Williamsport,
Pennsylvania (the “Non Competition Area”); or

 

(ii)  provide financial or other assistance to any person, firm, corporation, or
enterprise engaged in the banking or financial services business and
headquartered in the Non Competition Area;

 

provided, however, that nothing in this Section 7(a) shall be construed as
preventing Executive from being engaged solely in securities brokerage or
financial planning activities following termination of Executive’s employment,
for his own account or on behalf of another person, in the following
Pennsylvania Counties:  Columbia, Northumberland, Montour, and Union.

 

(b)  It is expressly understood and agreed that, although Executive, Penns Woods
and JSSB consider the restrictions contained in Section 7(a) reasonable for the
purpose of preserving for Penns Woods and JSSB their goodwill and other
proprietary rights, if a final judicial determination is made by a court or
arbitrator having jurisdiction that the time or territory or any other
restriction contained in Section 7(a) is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of
Section 7(a) shall not be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

(c)  The provisions of this Section 7 shall be applicable commencing on the date
of this Agreement and ending on one of the following dates, as applicable:

 

(i)  if Executive voluntarily terminates his employment (other than for Good
Reason or the reasons set forth in Section 3(d)) or Executive’s employment is
terminated for Cause in accordance with the provisions of Section 3(b), six
(6) months following the effective date of termination of employment;

 

(ii)  if Executive becomes entitled to receive the payment set forth in
Section 5(a), six (6) months following the effective date of termination of
employment;

 

9

--------------------------------------------------------------------------------


 

(iii)  if Executive’s employment is involuntarily terminated in accordance with
the provisions of Section 3(d) or 6, and Executive actually receives payments
under a disability plan or program maintained by the Employer or severance
payments under Section 6, respectively, the lesser of six (6) months following
the effective date of termination of employment or the period during which such
payments remain in effect;

 

(iv)  if Executive’s employment terminates as a result of delivery of a notice
of nonrenewal (or a notice of termination of the Employment Period) by the
Employer in accordance with Section 3(a), the effective date of termination of
employment; or

 

(v)  if Executive’s employment terminates as a result of delivery of a notice of
nonrenewal (or a notice of termination of the Employment Period) by Executive in
accordance with Section 3(a), six (6) months following the effective date of
termination of employment.

 

8.              Unauthorized Disclosure.  During the Employment Period and at
any time thereafter, Executive shall not, without the written consent of the
Boards of Directors of Penns Woods and JSSB, or a person authorized thereby,
knowingly disclose to any person, other than an employee of Penns Woods or JSSB,
or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by Executive of his duties hereunder, any
material confidential information obtained by him while in the employ of the
Employer with respect to Penns Woods’, JSSB’s or any of their majority-owned
subsidiaries’ services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any business practices the
disclosure of which could be or would be damaging to Penns Woods, JSSB or any
such subsidiary; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent,
or direction of Executive), or any information that must be disclosed as
required by law.

 

9.              Nonsolicitation of Customers and Employees.  Executive hereby
agrees that he shall not during any period that he is subject to the provisions
of Section 7, directly or indirectly, (i) solicit any customer of Penns Woods,
JSSB or any majority-owned subsidiary of either of them located in the
Non-Competition Area for any banking or financial services business, or
(ii) solicit any persons who are currently or were within six (6) months prior
to Executive’s termination date employees of Penns Woods, JSSB or any
majority-owned subsidiary of either of them.  Executive also agrees that he
shall not, for the period described in the preceding sentence, encourage or
induce any of such customers or employees of Penns Woods, JSSB or any
majority-owned subsidiary of either of them to terminate their business
relationship with any of such entities.

 

10.       Remedies.  Executive acknowledges and agrees that the remedy at law of
the Employer for a breach or threatened breach of any of the provisions of
Section 7, 8 or 9 would be inadequate and, in recognition of this fact, in the
event of a breach or threatened breach by Executive of any of the provisions of
Section 7, 8 or 9, it is agreed that the Employer shall be entitled to, without
posting any bond to the extent permitted by law, and the Executive agrees not to
oppose any request of the Employer for, equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction,
or any other equitable remedy

 

10

--------------------------------------------------------------------------------


 

which may then be available.  Nothing contained in this section shall be
construed as prohibiting the Employer from pursuing any other remedies available
to them, at law or in equity, for such breach or threatened breach.

 

11.       Legal Expenses.  If Executive obtains a judgment, award or settlement
which enforces a material disputed right or benefit under this Agreement, Penns
Woods or JSSB shall pay to him, within ten days after demand therefor, all legal
fees and expenses incurred by him in seeking to obtain or enforce such right or
benefit.

 

12.       Notices.  Except as otherwise provided in this Agreement, any notice
required or permitted to be given under this Agreement shall be deemed properly
given if in writing and if mailed by registered or certified mail, postage
prepaid with return receipt requested, to Executive’s residence (as then
reflected in the personnel records of the Employer), in the case of notices to
Executive, and to the then principal offices of Penns Woods, in the case of
notices to the Employer.

 

13.       Waiver.  No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and the Employer.  No waiver by any party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

14.       Assignment.  This Agreement shall not be assignable by any party,
except by the Employer to any affiliated company or to any successor in interest
to its businesses.

 

15.       Entire Agreement; Effect on Prior Agreements.  This Agreement contains
the entire agreement of the parties relating to the subject matter of this
Agreement, and supersedes and replaces any prior agreement relating to the
subject matter hereof, including the Existing Employment Agreement.

 

16.       Successors; Binding Agreement.

 

(a)  The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the businesses and/or assets of Penns Woods and/or JSSB to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Employer would be required to perform it if no such succession had taken
place.  Failure by the Employer to obtain such assumption and agreement prior to
the effectiveness of any such succession shall constitute a material breach of
this Agreement and the provisions of Section 5 (relating to termination of
employment following a Change in Control) shall apply as though a Notice of
Termination was authorized and had been timely given.  As used in this
Agreement, “Penns Woods”, and “JSSB” shall mean Penns Woods and JSSB, as defined
previously, and any successor to their respective businesses and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

11

--------------------------------------------------------------------------------


 

(b)  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees.  If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause or pursuant to Section 3(d), and any amounts would be
payable to Executive under this Agreement if Executive had continued to live,
all such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee, or, if there is no such person,
to Executive’s estate.  The preceding sentence shall also apply to the last
clause of Section 3(c).

 

17.       No Mitigation or Offset.  Executive shall not be required to mitigate
the amount of any payment or benefit provided for in this Agreement by seeking
employment or otherwise.  Further, there shall be no offset against any amount
or benefit payable or provided hereunder following Executive’s termination of
employment solely by reason of his employment with another employer.

 

18.       Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

19.       Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its conflict of laws principles.

 

20.       Headings.  The section headings of this Agreement are for convenience
only and shall not control or affect the meaning or construction, or limit the
scope or intent, of any of the provisions of this Agreement.

 

21.       Number.  Words used herein in the singular form shall be construed as
being used in the plural form, as the context requires, and vice versa.

 

22.       Regulatory Matters.  The obligations of the Employer under this
Agreement shall in all events be subject to any required limitations or
restrictions imposed by or pursuant to the Federal Deposit Insurance Act or the
Pennsylvania Banking Code of 1965 as the same may be amended from time to time.

 

23.       Tax Withholding.  All payments made and benefits provided hereunder
shall be subject to such federal, state and local tax withholding as may be
required by law.

 

24.       Indemnification; Liability Insurance.  The Employer shall indemnify
Executive, to the fullest extent permitted by Pennsylvania law, with respect to
any threatened, pending, or contemplated action, suit, or proceeding brought
against Executive by reason of the fact that Executive is or was a director,
officer, employee, or agent of the Employer or is or was serving at the written
request of the Employer as a director, officer, employee, or agent of another
person or entity.  Executive’s right to indemnification provided herein is not
exclusive of any other rights to which Executive may be entitled under any
bylaw, agreement, vote of shareholders, or otherwise, and shall continue beyond
the term of this Agreement.

 

12

--------------------------------------------------------------------------------


 

25.       Compliance with Code Section 409A.

 

(a)  Notwithstanding anything in this Agreement to the contrary, the receipt of
any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Executive
undergo a “separation from service” within the meaning of Treas. Reg.
§ 1.409A-1(h) or any successor thereto.  In addition, if Executive is deemed to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provisions of any
benefit that is required to be delayed pursuant to Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of
Executive’s “separation from service” (as such term is defined in Treas. Reg.
§ 1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay Period”). 
Within ten (10) days following the expiration of the Delay Period, all payments
and benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

(b)  Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

(c)  Any payments made pursuant to Sections 5 and 6, to the extent of payments
made from the date of termination through March 15th of the calendar year
following such date, are intended to constitute separate payments for purposes
of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such
payments are made following said March 15th, they are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision. 
Notwithstanding the foregoing, if the Employer determines that any other
payments hereunder fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), the payment of such benefit shall be delayed to the minimum extent
necessary so that such payments are not subject to the provisions of Code
Section 409A(a)(1).

 

[SIGNATURE PAGE FOLLOWS.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date first above written.

 

PENNS WOODS BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward Nestlerode, Jr.

 

Date: September 27, 2018

 

Chairman

 

 

 

(“Penns Woods”)

 

 

 

 

 

 

 

 

 

JERSEY SHORE STATE BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Casale

 

Date: September 27, 2018

 

Chairman

 

 

 

(“JSSB”)

 

 

 

 

 

 

 

 

 

/s/ Richard A. Grafmyre

 

Date: September 27, 2018

RICHARD A. GRAFMYRE

 

 

(“Executive”)

 

 

 

14

--------------------------------------------------------------------------------